The defendant executed to the plaintiff, as receiver of the Valleytown Mineral Company, a receipt in writing for certain personal property, embracing a large number of articles, which he agreed to keep for the plaintiff, and to return to the plaintiff when called for. The property was worth $100. Upon failure of defendant to deliver the whole of the property when called for by the plaintiff, the plaintiff brought this action before a Justice of the Peace to recover certain mentioned of the articles of property, of the value of $50. The action was dismissed by the Justice of the Peace upon the ground that it appeared that the plaintiff had brought another action in the Justice's Court for the balance of the property mentioned in the receipt, which was still pending, and that this course was a fraud upon the jurisdiction of his Court. The plaintiff appealed to the Superior Court. In the case on appeal this statement appears: "It was admitted that on the same day this action was begun the plaintiff began another action before the same Justice to recover the possession of all the property embraced in said receipt not included in the summons in the action tried, that the aggregate value of the property in both actions was $100, and that the purpose of the plaintiff in bringing two actions before a Justice of the Peace was to avoid bringing an action in the Superior Court." Thereupon the defendant made a motion to dismiss the action upon the ground that the same was an attempt to evade the Constitution of the State in its provisions    (403) respecting the jurisdiction of the courts and the motion was sustained. If the jurisdiction had really been in the *Page 278 
Justice of the Peace, then the plaintiff's admission would have been harmless, for his motive would not and could not have altered the law of jurisdiction. But the facts as they appear show that the Justice did not have jurisdiction. He had in his court the two actions, and therefore had knowledge that the plaintiff was not seeking to recover a part of the property of the value of $50, or less, in good faith, as was the case inKiser v. Blanton, 123 N.C. 400, of which he would have had jurisdiction, but that he was seeking to recover the whole of the property in two separate actions, under a paper writing which was one and entire, and indivisible as a subject of a civil action. The attempt to evade the constitutional jurisdiction of the Superior Court was therefore apparent. The plaintiff, no doubt, could have brought an action for certain articles of the property, of the value of $50 or less, in the Court of the Justice of the Peace, and have recovered, because his right to the property was not disputed; but he could have recovered none of the remaining part in another action, as the first recovery would be regarded as a release of that part to the defendant.
No error.
(404)